Citation Nr: 0904842	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before a decision 
review officer in June 2006.  

This matter was previously before the Board in April 2008, at 
which time it was remanded to obtain Social Security records.  
Those records have been obtained.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

At his June 2006 hearing, the veteran testified that during 
service he was hospitalized at Fort Sam Houston for 
psychiatric problems and was given Stelazine, Mellaril, and 
Cogentin.  He also testified to having been hospitalized 
during service while in Germany.  He also further reported 
having received a number of Article 15's while in service.  
It does not appear that his personnel folder has been 
associated with the claims folder.  

In response to a June 2006 request for inpatient clinical 
records for the period from January 1971 through December 
1973, the National Personnel Records Center (NPRC) indicated 
that a clinical search was limited to a one year period.  
There was no further development performed with regard to 
this request.  It is also not clear whether the NPRC searched 
for the mental health records jacket.

The veteran has testified that he did not have any problems 
prior to service and that his psychiatric symptoms started in 
service and continued to the present day.  Under the Veterans 
Claims Assistance Act (VCAA), VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006). The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran's representative has requested that this matter 
be remanded for further development, to include attempting to 
obtain additional personnel and in service mental health 
treatment records which may have been contained in a location 
other than the service treatment records.  He has also 
requested that the veteran be afforded a VA examination to 
determine the nature and etiology of the veteran's current 
schizophrenia.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the veteran to specify 
the year in which he was hospitalized 
at Fort Sam Houston and the year and 
location of his hospitalization in 
Germany.  If the veteran provides this 
information a request for these records 
should be submitted to NPRC, or the 
reported hospitals if NPRC is unable to 
provide these records.

2.  Ask NPRC to furnish copies of all 
treatment records with regard to any 
psychiatric treatment during the 
veteran's period of service from April 
1971 to April 1973, including copies of 
any treatment records contained in the 
"mental health jacket," if available.

3.  The AOJ should attempt to obtain 
the veteran's service personnel 
records; with specific emphasis being 
placed upon obtaining copies of all 
Article 15's issued to the veteran.  

4.  The AOJ should schedule the veteran 
for a VA examination to determine the 
etiology of any current schizophrenia 
that may be present.  The claims folder 
must be made available for review.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner should answer the following 
questions:

(a) Is it at least as likely as not (50 
percent probability or more) that any 
current psychiatric disability began or 
was made permanently worse in service?  
(b) Did any current psychiatric 
disability become symptomatic within one 
year of service?

A rationale is needed for each opinion.  
The examiner is advised that Court 
decisions have held that a veteran is 
competent to report his symptoms during 
service and since, and that medical 
opinions must take these reports into 
account, notwithstanding that they are 
not documented in the service treatment 
records.

5.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

